AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                 Page I of I



                                         UNITED STATES DISTRICT COURT
                                                  SOUTIIERN DISTRICT OF CALIFORNIA

                        United States of America                                                               JUDGMENT IN A CRIMINAL CASE
                                         V.                                                                    (For Offenses Committed On or After November 1, 1987)



                       Ruben Antonio Pena-Perez                                                                Case Number: 2:20-mj-8542

                                                                                                               Leah Weatherly Gonzales
                                                                                                               Defendant's Allorney


REGISTRATION NO. 94402298

THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                                              -----"-------------------------
•     was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                                                          Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                                1

•     The defendant has been found not guilty on count(s)
                                                                                                       -------------------
•     Count(s)
                      ------------------
                                                                                                          dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 ~ TIME SERVED                                                                _ _ _ _ _ _ _ _ _ _ days

IZl Assessment: $10 WAIVED IZl Fine: WAIVED
IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                  Tuesday, February 18, 2020
                                                                                                  Date of Imposition of Sentence
            ~   ~.               /-) r-------------

Received
            •·~\1W\\\t\l
                 r1  ",~
                     \\},JJN J
                                 ,.,,j
                                  ·. t
                                                   FILED
                DUSM                                                                                         ORABLE RUTII B~~~•,u~ EZ MONTENEGRO
                                                     FEB 1 8 2020
                                                                                                            TED STATES MAGISTRATE JUDGE
                                            CL t ~-....                  '•'•
                                         SOUTH, '•'; ';,c:'   ! ,"·,~   , ,l    11   1-._   I l; '- ~: ,•
                                         BY
Clerk's Office Copy·~---44~----·-·-··-··•                                                                                                                  2:20-mj-8542
